EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on 6/30/2022.
The application has been amended as follows: 

Claim 4. (Original) The system of claim [[3]] 1, wherein the first trained model or the second trained model includes at least one of a U-shape network (UNet), a residual network (ResNet), a dense convolutional network (DenseNet), or a generative adversarial network (GAN).

Allowable Subject Matter
Claims 1, 4, 6, 7-14, 17, 18, 19, 24 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 1, 4, 6, 7-14, 17, 18, 19, 24, Examiner agrees with Applicant’s remarks filed on 2 pages 16. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”


/ONEAL R MISTRY/Primary Examiner, Art Unit 2664